+ Pye
es

Case 5:19-mj-00428-DUTY Document 3-1 Filed 08/14/19 Page1of 3 ne ID #:/4.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28

 

Ir f pe ei

 

 

 

 

 

 

OCT 05 2018
CLERK US ASTECL GAT
SOUTHERN DIS THICT OF CALIFORNIA
a DEPUTY

 

428!

UNITED STATES DISTRIC EA
SOUTHERN DISTRICT OF C oleh jo!

 

if J5 0,4 4 Ag
UNITED STATES OF AMERICA, Case No.:
Plaintiff, COMPLAINT FOR VIOLATION OF
v. Title 18, U.S.C., Secs. 751(a) and 4082(a)

- Escape Federal Custody

Rafael Torres,

Defendant.

 

 

 

 

The undersigned complainant being duly sworn states:
On or about 9/22/2018, within the Southern District of California, defendant Rafael
Torres, did escape from an institution and facility in which he was confined by direction of the
Attorney General, or her authorized representative, by willfully failing to remain within the extended
limits of his confinement and/or willfully failing to report as directed to a federally contracted facility,
to wit: Correctional Alternatives, Inc., located in San Diego, California, said custody and confinement
being by virtue of his felony conviction for the sale of methamphetamine, in violation of Title 21,

United States Code, 846; all in violation of Title 18, United States Code, Sections 751(a) and 4082(a).

 
Case 5:19-mj-00428-DUTY Document 3-1 Filed 08/14/19 Page 2of3 Page ID#:5

10

li.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

And the complainant states that this complaint is based on the attached statement of facts, which

is incorporated herein by reference. yee

ee Murphy Le
eputy U.S. Marshal
U.S. Marshals Service

a

Sworn to before me and subscribed in my presence, this__ 5th day of October 2018.

é

 

 
Case 5:19-mj-00428-DUTY Document 3-1 Filed 08/14/19 Page 3 of 3 Page ID #:6

PROBABLE CAUSE STATEMENT

|, John Murphy, being duly sworn, herby depose and say;

lam currently employed as a Deputy United States Marshal (DUSM), and have
been so employed for approximately eighteen (18) years.

On September 22, 2018, | was assigned to investigate the escape and current
whereabouts of Rafael Torres. Torres was placed in escape status while at a BOP
facility located at 551 south 35" street, San Diego, CA, 92113. Following my
assignment to this case, | have reviewed records Maintained by BOP, the Bureau
of Prisons, the United States District Court and the United States Marshals Service
for Relevant information and documents which provided the following facts:

Torres received a sentence of 57 months from U.S. District Court Judge Irma E.
Gonzalez, in the Southern District of California on August 20, 2012 for possession
for sale methamphetamine, in violation of 21 U.S.C. 846.

On May 24, 2018, Torres was transferred from a Bureau of Prisons facility to
Correctional Alternatives Inc.-RRC to complete the remainder of his sentence.
Torres was scheduled to be released on November 9, 2018.

On September 22, 2018, at approximately 06:46 Torres signed out of the RRC to
go to work with a return time of 18:00 hours. Torres failed to return at his
scheduled time. BOP issued an Escape notice for Torres at that time. Torres has
made no attempt to contact the RRC or BOP since September 22, 2018.

Torres remains a fugitive at large as his whereabouts are unknown. ~

Dated: October 5, 2018.

 

Deputy U.S. Marshal John Murphy
